Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Status
Claims 40-47, and 54-133 are pending for examination.
Claim Rejections - 35 USC § 112
The rejection of claims 24-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 24-53 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in response to Applicant’s amendment to the claims.
Applicants have brought the following copending applications to the examiner’s attention:  17560138; 17560052; 17560192; 17560059; 17560116; 17560019; 13808080; 17511762; 16837115; 16714891; 17696143.
Double Patenting
The rejection of claims 24-25, and 40-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,487,332 in view of Geal et al. (WO2011005799A2) and Lundstrom (2003), is withdrawn in response to Applicant’s cancellation of claims 24-39 and amendment to claims 40-41.
The rejection of claims 24-53 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 13-40 of copending Application No. 17/512,258 is withdrawn in response to Applicant’s filing of a terminal disclaimer 09/02/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The rejection of claims 24-53 under pre-AIA  35 USC 103(a) as being unpatentable over Guild et al. (WO2011/068810A1) in view of Martinon et al. (1993; IDS-10/18/2019, Ref #45), Geal et al. (WO2011005799), Anderson et al. (US20050042230A1), and Leitner et al. (IDS-10/29/2021; Ref #12) is withdrawn in response to Applicant’s arguments and submission under 35 USC 103(c) to disqualify Geal et al. as prior art.  
Applicants also argued that Guild et al. is not art because the disclosure that the examiner relies upon has an international filing date of November 30, 2010, which is after the filing date of the instant application July 6, 2010.  However, it is noted that the instant claims are not entitled to the priority date of provisional application 61/361,794, because the provisional application does not provide support for limitations “the liposome encapsulating at least half of the mRNA molecules...”  The provisional application mentions “mRNA” only during a review of the prior art in lines 9-14 of page 1 of the document filed 07/06/2010.  However, throughout the remainder of the specification/claims of the provisional application, a broad reference to “RNA” is made, and it is clear that “self-replicating RNA” is the preferred RNA molecule described in the priority document (page 11, lines 25-34 of the provisional specification).  The original claims submitted with the instant application recited a pharmaceutical composition comprising self-replicating RNA encoding immunogen.   It was not until 10/29/2021 did applicants amend the claims to recite an immunogenic composition comprising mRNA.  Since the provisional application of the instant application 61/361,794 does not provide support for cationic liposomes comprising a tertiary amine, and “encapsulating at least half of the mRNA molecules,” Applicant’s argument that the Guild et al. reference is not prior art, is not persuasive.  
Applicant’s arguments regarding the Geal et al. reference is convincing, the rejection has been modified below to exclude the Geal et al. reference.
Claims 40-47, and 54-133 are under pre-AIA  35 USC 103(a) as being unpatentable over Guild et al. (WO2011/068810A1) or MacLachlan et al. (WO2005/120152A1) in view of Thalhamer et al. (WO2009/040443A1), Lundstrom et al. (2003), Martinon et al. (1993), Zimmer (2010), Anderson et al. (US20050042230A1), Leitner et al. (IDS-10/29/2021; Ref #12), and Wu et al. (WO2002074920A2), Margolin et al. (WO9955310A1), and Carmon (US2012/0177677A1).
As previously stated, regarding claims 40-41, Guild et al. teach liposomal compositions comprising DSPC and cholesterol for delivering mRNA, into cells.  See the following:
Page 42, Examples 1-2,

    PNG
    media_image1.png
    203
    690
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    303
    713
    media_image2.png
    Greyscale

Page 31, ¶ 2:
“[A]s used herein, the term "subject" refers to any animal (e.g., a mammal), including, but not limited to, humans, non-human primates, rodents, and the like, to which the compositions and methods of the present invention are administered. Typically, the terms "subject" and "patient" are used interchangeably herein in reference to a human subject.”
Page 48, “[A]nimals were injected intravenously with a single 200μg dose of encapsulated mRNA and sacrificed after four hours. Activity of expressed firefly luciferase protein in livers and spleens was determined in a bioluminescence assay. As demonstrated in FIG. 2, detectable signal over baseline was observed in every animal tested. The presence of a luminescent signal over background infers the expression of firefly luciferase protein from the exogenous mRNA. Luminescence observed in the liver was enhanced over similar signals observed in the spleen.”
Page 35, last ¶: “[A]lternatively the nucleic acids may encode full length antibodies or smaller antibodies (e.g., both heavy and light chains) to confer immunity to a subject. While one embodiment of the present invention relates to methods and compositions useful for conferring immunity to a subject (e.g., via the translation of mRNA nucleic acids encoding functional antibodies), the inventions disclosed herein and contemplated hereby are broadly applicable. In an alternative embodiment the compositions of the present invention encode antibodies that may be used to transiently or chronically effect a functional response in subjects. For example, the mRNA nucleic acids of the present invention may encode a functional monoclonal or polyclonal antibody, which upon translation (and as applicable, systemic excretion from the target cells) may be useful for targeting and/or inactivating a biological target (e.g., a stimulatory cytokine such as tumor necrosis factor). Similarly, the mRNA nucleic acids of the present invention may encode, for example, functional anti-nephritic factor antibodies useful for the treatment of membranoproliferative glomerulonephritis type II or acute hemolytic uremic syndrome, or alternatively may encode anti-vascular endothelial growth factor (VEGF) antibodies useful for the treatment of VEGF-mediated diseases, such as cancer.”
As discussed above, Guild et al. teaches mRNA delivery vehicles comprising a first phospholipid, comprising an anionic phospholipid or a zwitterionic phospholipid, a cholesterol, a cationic lipid, and a PEG-lipid, as set forth in the Example 2.  Example 1 teaches liposomal formulations comprising 1g of mRNA in 5l aliquots.  Example 7, further teaches where mice are administered a single bolus tail-vein injection of an equivalent total dose of 200 g of encapsulated mRNA.
Guild et al. teach that the mRNA comprises a Cap1 structure in the 5’-UTR of the mRNA, see claims 68 and 72 of pages 57-58 of Guild et al.
In addition to the Guild et al. reference, MacLachlan et al. (cited in related application 17/560,052) also teaches a formulation of therapeutic RNA liposomes comprising a cationic lipid, a non-cationic/zwitterionic lipid such as DSPC, a sterol such as cholesterol, and a pegylated lipid (see ¶ [0109-0150, 0196, 0163-0169, 0216]).  MacLachlan et al. discloses a genus of RNA based-cationic lipid liposomes, which are termed SPLPs and SNALPs (p.2, Summary of Invention and p. 7, Definitions, [0034]). The RNA based nucleic acids of MacLachlan et al. include RNA molecules such as mRNA ([0010], [0034, 0046]). Furthermore, in regard to the RNA being immunogenic, MacLachlan suggests said RNA liposomes to "generate an immune response against the polypeptide expressed by the gene" (p.23, [0084], lines15-18), thereby producing a recombinant immunogen in vivo. Clearly MacLachlan contemplates that “liposomes containing the cationic lipids of the present invention (are) for immunization purposes” (p.50, [0174], lines 14-15), and are “particularly useful as carriers for vaccines that will be targeted to the appropriate lymphoid organs to stimulate an immune response” ([0175], lines 17-18). Thus, MacLachlan suggests a formulation of cationic liposomes comprising an immunogen-encoding RNA. 
MacLachlan et al. suggests the vaccine comprises viral antigens capable of treating a pathogenic infection [0084, 0174], and Guild et al. suggest formulations comprising RNA encoding an immunogen.  However, these references do not explicitly teach wherein the mRNA administered to a subject encodes an immunogen, wherein the immunogen is selected from “the immunogen comprising a respiratory syncytial virus (RSV) surface fusion glycoprotein (F protein) immunogen, an Epstein-Barr virus (EBV) glycoprotein immunogen, a cytomegalovirus (CMV) glycoprotein immunogen, human papillomavirus (HPV) 16 immunogen, a coronavirus spike polypeptide immunogen, an influenza virus immunogen, a Varicella zoster virus (VZV) glycoprotein immunogen, or a flavivirus immunogen…”  Additionally, these references do not teach wherein the amount of mRNA in a unit dose “comprising between 2mg and 100 mg of the mRNA molecules,” or wherein the mRNA is “0.1 g and 1.g of the mRNA molecules per Kg of the body mass of the large mammal.” 
Thalhamer et al.  (WO2009/040443A1) teaches a formulation comprising an RNA vaccine, wherein the RNA is combined in a cationic liposome (bridging ¶ pages 13-14).  The RNA in the formulation may comprise a 5’ cap structure (cap0 and cap1), wherein the guanosine comprises a 2’-methylated ribose (see page 9, 5th ¶ and claim 9).  Thalhamer et al. teach that RNA produced from self-replicating RNA vectors can be modified to mimic eukaryotic mRNA by including the 5’ cap structure, which is important for binding translation imitation factors and contributes to mRNA stability (see page 18, 5th ¶).    
Additionally, Thalhamer et al. describe low dose RNA vaccines, see the following: “[R]NA vaccines can be further optimised by converting them into self-replicating vaccines. Such vectors include replication elements derived from alphaviruses and the substitution of the structural virus proteins with the gene of interest. Replicase-based RNA vaccines have been demonstrated to induce antibody as well as cytotoxic responses at extremely low doses due to immune activation mediated by virus-derived danger signals…” (Page 10, 2nd ¶)
Lundstrom (2003) teach the self-replicating alphavirus SFV gene therapy vector. The vector could be administered as RNA, replicates with a high level of efficiency, and can directly function as mRNA(abstract). The RNA vectors of Lundstrom comprise a 5’-cap and a poly(A) tail, see Figure 1A.
Westaway et al. (WO99/28487A1) describe the use of a self-replicating expression vector of flavivirus origin to deliver RNA encoding flavivirus core protein into a cell.  
Martinon et al. teach that mRNA or RNA molecules that produce mRNA (self-replicating RNA) could be used to encode an immunogen in a subject for the purpose of inducing an immune response in the subject.  See the abstract of Martinon et al., which describes the induction of anti-influenza cytotoxic T lymphocytes (CTL) in vivo by immunizing mice with liposomes containing messenger RNA (mRNA) encoding the influenza virus nucleoprotein (NP).  
Zimmer (2010) also describes an RNA replicon vaccine against influenza virus, which produces high levels of recombinant antigen, and stimulates both humoral and cellular immune system activation (see abstract).
Wu et al. discloses an RNA replicon vaccine against HPV-16 Ey protein is disclosed.  In one embodiment, Wu et al. teach that RNA used for immunizing mice is administered at 1 μg RNA/mouse.  (WO2002074920A2).  Wu et al. also teach wherein the “effective amount” for achieving a desired immunological of clinical effect is preferably between about “0.1 μg and 1 μg/kg” of body weight.  See the following (see page 47, ¶’s 3-5):
 “[A] therapeutically effective amount is a dosage that, when given for an effective period of time, achieves the desired immunological or clinical effect.
A therapeutically active amount of a nucleic acid encoding the fusion polypeptide may vary according to factors such as the disease state, age, sex, and weight of the individual, and the ability of the peptide to elicit a desired response in the individual. Dosage regimes may be adjusted to provide the optimum therapeutic response. For example, several divided doses may be administered daily or the dose may be proportionally reduced as indicated by the exigencies of the therapeutic situation. A therapeutically effective amounts of the protein, in cell associated form may be stated in terms of the protein or cell equivalents.
Thus, an effective amount is between about 1 nanogram and about 10 milligram per kilogram of body weight of the recipient, more preferably between about 0.1 μg and 1 μg/kg. Dosage forms suitable for internal administration preferably contain (for the latter dose range) from about 0.01 μg to 100 μg of active ingredient (nucleic acid or polypeptide) per unit. The active ingredient may vary from 0.5 to 95% by weight based on the total weight of the composition. Alternatively, an effective dose of cells expressing the nucleic acid is between about 10 and 10 cells. Those skilled in the art of immunotherapy will be able to adjust these doses without undue experimentation. The active compound maybe administered in a convenient manner, e.g., injection or infusion by a convenient and effective route. Preferred routes include subcutaneous, intradermal, intravenous and intramuscular routes. Other possible routes include oral administration, intrathecal, inhalation, transdermal application, or rectal administration. For the treatment of tumors which have not been completely resected, direct intratumoral or peritumoral injection is also intended.”

Margolin et al. teach nucleic acid vaccine formulations comprising nucleic acid encoding a viral antigen, wherein said nucleic acid is RNA, and wherein the viral antigen is selected from RSV envelope glycoproteins, HSV envelope glycoproteins, EBV envelope glycoproteins, VZV envelope glycoproteins, HPV envelope glycoproteins, and Influenza virus glycoproteins, among others.  (see claims 55-66 of Margolin et al.)
Carmon et al. (US2012/0177677A1) disclose nucleic acid-based vaccines, and their use to treat or prevent infection in a subject.  In one embodiment, the nucleic acid encodes antigens, including “EBV antigens--Glycoprotein GP85 and BCRF-1, the CMV antigens, Glycoprotein B, RAE-1 (human), Unique short US8 glycoprotein precursor, US9 Protein, US7..” (See claims 29-30 and 38-40 of this published US Patent application).  Carmon et al. teach that the nucleic acid vaccines may include DNA or RNA, see ¶ [0137].
Anderson discloses compositions comprising RSV immunogens (abstract) and liposome carriers (page 10, section 0064), where the liposome entraps the nucleic acid (page 14, section 0094). The compositions are capable of eliciting immune responses against viral infections (page 3, section 0020). The compositions are administered to humans or animals (page 12, section 0082).  Moreover, Leitner et al. teaches immunotherapy in humans, and boosting a pre-existing immunity via boost strategies, see page 771. Leitner et al. also teaches (p. 772) “[T]o facilitate vaccine production, genomic alphavirus RNA alone can be used as a vaccine vehicle. The in vitro transcribed self-replicating RNA contains sequences coding for the SFV replicase and a model antigen. A single intramuscular injection of a self-replicating RNA elicited antigen-specific antibody and CD8+ T cell responses and was shown to be significantly more effective than non-replicating RNA.
It would have been obvious for the person of ordinary skill in the art at the effective filing date of the instant invention, following the teachings of Guild et al., and MacLachlan et al. to modify their disclosed methods of producing an immune response to comprise wherein the gene delivery vehicles comprise mRNA that encodes an immunogen, wherein the mRNA is administered in a low dose, i.e. 2g and 100g of the mRNA molecules, and wherein the immunogen is selected from “the immunogen comprising a respiratory syncytial virus (RSV) surface fusion glycoprotein (F protein) immunogen, an Epstein-Barr virus (EBV) glycoprotein immunogen, a cytomegalovirus (CMV) glycoprotein immunogen, human papillomavirus (HPV) 16 immunogen, a coronavirus spike polypeptide immunogen, an influenza virus immunogen, a Varicella zoster virus (VZV) glycoprotein immunogen, or a flavivirus immunogen…”  
One of ordinary skill in the art would have been motivated to modify the teachings of Guild et al. and MacLachlan et al. to comprise wherein a self-replicating RNA is used to produce the mRNA encoding the immunogen, because the prior art teaches that these RNA vectors can be used to produce high levels of the immunogen, thereby increasing the immunogenic response in the treated subject, see Thalhamer, Martinon, Westaway, Lundstrom, and Zimmer (2010). A person of ordinary skill in the art at the time of filing of the instant invention, seeking to increase an immune response in a subject, would have been motivated to increase the uptake of mRNA encoding an immunogen into the cells of a subject, with the expectation of increased expression of the immunogen in the cells, to thereby increase the immune response in a subject. 
Regarding modifying the teachings of Guild et al. and MacLachlan et al. to deliver a particular immunogen as set forth in the instant claims, there are numerous references teaching nucleic acid based (both RNA and DNA) vaccines wherein the immunogen is selected from among “a respiratory syncytial virus (RSV) surface fusion glycoprotein (F protein) immunogen, an Epstein-Barr virus (EBV) glycoprotein immunogen, a cytomegalovirus (CMV) glycoprotein immunogen, human papillomavirus (HPV) 16 immunogen, a coronavirus spike polypeptide immunogen, an influenza virus immunogen, a Varicella zoster virus (VZV) glycoprotein immunogen, or a flavivirus immunogen..”  The particular selection of immunogen would have been a simple matter of design choice since multiple references are provided which describe RNA vaccines which provide the immunogens recited in the instant claims, see e.g. Wu et al., Martinon, Zimmer, Margolin, Carmon et al., Anderson et al. and Leitner et al. 
Furthermore, with respect to the specific concentration range of RNA cited in the instant clams, as per MPEP § 2144.05 [R-5], “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  A person of ordinary skill in the art, following the combined teachings of the cited references, would have been motivated to design formulations comprising between 0.1μg and 1.5μg of mRNA, since the prior art explicitly suggests formulations comprising mRNA at lower doses.  See also Wu et al. (page 47), which teaches that the disclosed RNA vaccine could be administered “preferably between about 0.1 g and 1 g/kg…” by body weight of the recipient.
It would have been obvious to the ordinary skilled artisan, at the time of the instant invention, to combine the teachings of the cited references to design the claimed method of “raising an immune response,” in a large animal comprising the administration of RNA at a dosage comprising between 0.1g and 1.5g of the mRNA molecules per Kg of the body mass of the large mammal, because the prior art teaches means for delivering an RNA replicon to a mammal at a low dose.  The prior art also teaches that the low dose of RNA replicon is able to produce high levels of immunogen in a subject.  This statement is supported by Zimmer (2010), 
Regarding claims 106-133, wherein at least two of the unit doses being administered at least 1 week apart.  Guild et al. teaches that dosing may include wherein the compositions of the present invention are administered at extended dosing intervals, such as wherein the composition is administered to a subject twice daily, daily, twice a week, once a week, every ten days, etc. (See page 38, 1st full ¶ of Guild et al.)  A person of skill in the art, at the time of the instant invention, would have recognized the need to optimize the dosing regimen of a given immunogen to achieve the desired immune response by routine experimentation.
As stated above, the combined prior art teaches that RNA could be administered to a patient, translated to produce an immunogen, and produce an antibody response and/or a cell-mediated response, such as the production of an RNA induced antigen-specific antibody and CD8+ T cell response as taught by Leitner et al., or the induction of anti-influenza cytotoxic T lymphocytes by the translation of mRNA injected into a subject as taught by Martinon.  Additionally, Zimmer (1-29-2010) teaches that RNA replicons can be used to “to drive high level, cytosolic expression of recombinant antigens stimulating both the humoral and the cellular branch of the immune system.” Zimmer described the use of RNA replicons for influenza virus vaccines (see Abstract).  
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-47, and 54-133 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 30 of copending Application No. 17/560,138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the copending application broadly encompasses the method of instant claims 40-41.  Specifically, the copending claims broadly recite a method of eliciting an immune response in a subject, comprising administering a formulation comprising RNA molecules encoding “a respiratory syncytial virus (RSV) immunogen, an Epstein-Barr virus (EBV) immunogen, a cytomegalovirus (CMV) immunogen, a coronavirus spike polypeptide immunogen, an influenza virus A immunogen, a Varicella zoster virus (VZV) immunogen, or a flavivirus immunogen, and lipids comprising a tertiary amine, and cholesterol, where the lipids encapsulate at least half of the RNA molecules.  Claim 2 recites wherein the subject is a human, i.e. a large mammal, and claim 3 of the copending claims recites wherein the unit dose comprises from 10g to 100g of the RNA molecules in 0.1 ml to 1ml of the formulation.  These limitations recited in the copending application encompasses the scope of the pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699